AO 93 (Rev. ll/'l 3) Sea.rch and Selzure Wan'a.nt (Page 2)

 

Return

 

Case No.: Date and time warrant executeci: Copy of warrant

3:13,“',¢,55 emma )::33~.~». 6,,§!6 LLL

 

 

 

Inventory made in the presence of :
/\///°r

 

lnventory of the property taken and name of any person($) seized'.

E,e»c"'mru\c, Q;)e-s r@.`j¢,v-ga.`¢:j qu,,`\. act Caa»~;'$ V'l¢¢$tfl"\v“$l"`¢! ,£’QJ’““","!°°"
Q\AGE Q.\O¢/ 10qu col.`rc¢t;@@mm;l. C¢e“"\

 

Certif”lcation

 

 

l declare under penalty of perjury that this inventory is correct and was returned along With the original Warrant to the
designated judge

     

xecutz`ng ojj?cer ’S signature

Vc»'l'r-`c¥\ qua,v\ . Spec¢`“lAc<mP; F[?>I-

we 71 ` j : rinield name and H[e

Date: f[.\/ BC’/" / g

 

 

 

all =Z léd 08 1303le

.`,)

 

AO 93 (Rcvl lill§) Search and Seizure Warrant

 

 

UNITED STATES DISTRICT CoURT

for the
Southern District of Ohio

In the Matter of the Search of

(Brieji'y describe the property to be searched
or identr`]j) the person by name and address)

' f-,¢ zee ss
Case No. 3 g 'a §§ mg 1 g § M
|nformation associated with the Googfe accounts

nasermunshithS@gmail.com and
abubadra|iraqi@gmai|.com that is stored by Googie LLC )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

\/\/\/W\_J

An application by a federal law enforcement officer or an attorney for the government requests the Search
of the following person or property located in the Northern District of Caiifornia

 

(fdent@j) the person or describe the property to be searched and give its foca.tr'on)§

SEE ATTACH|V|ENT A

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
d€SCI‘leCi abOV€, and that SUCh S€¢'iI`Ci'l Will reveal (idenn`jj) the person or describe the property to be Sei'zed)i

SEE ATTACHMENT B

YOU ARE COMMANDED to execute this warrant on or before OCtObel' 5. 2013 peer re exceed 14 deyr)
|:l in the daytime 6:00 a.m. to 10:00 p.rn. ii at any time in the day or night because good cause has been established

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Sharon L. Ovington
(Um`ted Srates Magis!rare Judge)

 

l:l Pursuant to 18 U. S. C § 3103a(b) l find that immediate notification may have an adverse result listed in 18 U. S. C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be Searched or seized (e/reek the appropriate box)

ij for ' days (m)rre exceed 30) ij until, the facts justifying, the later`, ecific date of

   

 

Date and time issued: Q"CQ /"/ g /p,,' 0 9 A.M.

 

 

ride

/ Judge s signal '
Cjty and State; Dayton, Ohio Sharon {__-. bvington,'U.‘S_ Ma etiate Judge
»-.\._;.__-V

 

 

w Pri`med name and title

